52 F.3d 342
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Antero P. ESCLAMADO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 94-3435.
United States Court of Appeals, Federal Circuit.
Feb. 1, 1995.

Before RADER, Circuit Judge.
ON MOTION
ORDER
RADER, Circuit Judge.


1
Upon consideration of Antero P. Esclamado's unopposed motion for reconsideration of the court's July 20, 1994 order dismissing Esclamado's petition for review for failure to pay the filing fee,*

IT IS ORDERED THAT:

2
(1) The motion is granted.  The court's July 20, 1994 order is vacated, the mandate is recalled, and Esclamado's petition for review is reinstated.


3
(2) Esclamado's informal brief (form enclosed) is due within 21 days of the date of filing of this order.



*
 Esclamado submits the filing fee along with his motion for reconsideration